COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00599-CR


GREGORY MCCAIN                                                      APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

     FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      On December 13, 2013, Appellant Gregory McCain filed a motion for post-

conviction DNA testing and appointment of counsel and also filed a notice of

appeal. The trial court clerk has informed us that the trial judge has not signed

an order in this case. On January 3, 2014, we notified McCain that it appears we

lack jurisdiction over this matter because there is no order and his notice of



      1
       See Tex. R. App. P. 47.4.
appeal is premature. See Tex. R. App. P. 25.2(a)(2), 26.2(a)(1), 27.1(b). We

advised that this appeal could be dismissed unless he, or any party desiring to

continue the appeal, filed a response showing grounds for continuing the appeal

on or before January 23, 2014. No response has been filed.

      The rules of appellate procedure provide that a criminal defendant has the

right to appeal a judgment of guilt or other appealable order. See Tex. R. App. P.

25.2(a)(2). There is no appealable order in this case, and McCain’s notice of

appeal is premature.      See Tex. R. App. P. 25.2(a)(2), 26.2(a)(1), 27.1(b).

Accordingly, the appeal is ordered dismissed for lack of jurisdiction.




                                                    PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 20, 2013




                                         2